IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                           NO. WR-91,059-01


                         EX PARTE TORRANCE A. HAYNES, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1568666-A IN THE 351ST DISTRICT COURT
                                FROM HARRIS COUNTY


       Per curiam.

                                             OPINION

       Applicant was convicted of exhibit firearm on campus or school bus and sentenced to three

years’ imprisonment. He did not file a direct appeal. Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       Applicant contends that his conviction and sentence are void because the convicting court

had no jurisdiction over the offense for which he was charged. Applicant alleges he was convicted

of a third degree felony when a newly effective Senate Bill1 made his charged conduct a



       1
           85th Legislature, 2017 Regular Session, House Bill 2880.
                                                                                                  2

misdemeanor offense. Based on the record, the trial court has determined that the convicting court

lacked jurisdiction in this matter, pursuant to Tex. Code Crim. Proc. art. 4.07, Tex. Gov’t Code §§

25.1033, 26.045, and Tex. Const. art. V, sec. 16, which vests exclusive jurisdiction for

misdemeanors with county courts at law.

       Relief is granted. The judgment in cause number 1568666 in the 351st District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     April 22, 2020
Do not publish